DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/21 has been entered.

Claim Status
3.  The amendment, filed 05/10/21, has been entered. 

4.  Claims 22, 24-29, 56-58, 65-69, and 113-118 are pending. Claims 1-21, 23, 30-55, 59-64, and 70-112 are cancelled. Claim 22 is amended. Claims 56-58, 65-69, and 113-117 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/28/18. Claims 22, 24-29 and 118 are under examination.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 11/12/20:
The rejection of claims 22, 24-29, and 118 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto coupled to the persuasive argument regarding conserved structures required in the lysate (see Remarks, page 8).

The rejection of claims 22, 24-29, and 118 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, found on page 11 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto, is withdrawn in light of Applicant’s amendments thereto coupled to the persuasive argument regarding conserved structures required in the lysate (see Remarks, page 8).

The rejection of claims 22, 24-25, and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Mikelsaar et al. 2009 (Microbial Ecology in Health and Disease 21: 1-27), found on page 21, at paragraph 15, is withdrawn in favor of the rejections set forth below.


Maintained Rejection: Double Patenting
6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

8.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.  Claims 22, 24-25, 29, and 118 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,713,630 in view of Konishi et al. 2006 (J. of Gastroenterology and Hepatology 21: 1821–1825). 
	Instant claims are drawn to methods of regulating redox status in a subject comprising administering a therapeutically effective amount of a composition to a subject in need thereof, the composition comprising at least one lysate of a bacterium comprising the entire cellular contents of the bacterium cell, wherein the lysate of the bacterium comprises a toll-like receptor (TLR) agonist that regulates redox status in the subject, wherein the TLR agonist activates at least one or more TLRs wherein the one or more TLRs comprise TLR2 and/or TLR4 or Nod-like receptors (NLRs); wherein redox status regulation is assessed by measuring changes in isoprostane concentration in a subject and wherein administration of an effective amount of the composition to the subject measurably reduces oxidative stress levels and decreases isoprostane concentration in the subject. 
Similarly, patented claims are drawn to methods of treating hepatitis A, hepatitis Β, or hepatitis C infection in a subject and/or activating Toll-Like Receptor (TLR) signaling in a subject, comprising sublingually or buccally administering to the subject a therapeutically effective amount of a composition comprising a lysate of a Gram-positive bacterium of the Lactobacillus genus (e.g. see claims 1, 2 and 5); including Lactobacillus delbrueckii subsp. bulgaricus (e.g. see claim 3).
Thus, the instant and patented claims administer substantially the same composition (e.g. a Lactobacillus delbrueckii subsp. bulgaricus bacterial lysate) and then the claim is anticipated; emphasis added; see In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore the difference between the instant claims (i.e. regulating redox status as measured by isoprostane levels in a subject in need thereof) and the patented claims (i.e. treating hepatitis in a subject so affected) is the patient population; and a positively recited step of measuring isoprostane levels found in the instant claims.
However, Konishi teaches that oxidative stress plays an important role in the pathogenesis of chronic liver diseases including hepatitis C and that isoprostane levels are the most reliable marker of lipid peroxidation and oxidative stress in vivo (e.g. see page 1821).  Konishi teaches subjects with chronic hepatitis C have elevated levels of isoprostane (e.g. see page 1823, Figure 1).  
Thus, with regards to the patient population, the patented claims (i.e. subjects with hepatitis C and elevated levels of isoprostane) is a species of the broader patient 
With regards to the additional step of measuring isoprostane levels in the instant claims, it is the Office’s position that it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to measure isoprostane levels in the hepatitis C subjects of the patented claims, following administration of the bacterial lysates falling within the scope of the instant claims, thereby arriving at the instantly claimed invention, because isoprostane levels were the most reliable marker of lipid peroxidation and oxidative stress in vivo, as taught by Konishi.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because subjects with chronic hepatitis C were known to have elevated levels of the isoprostane, as taught by Konishi. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, the patent Lactobacillus; and Konishi contains similar methods wherein the technique of monitoring isoprostane levels in subjects with hepatitis, is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Konishi would have yielded predictable results (i.e. the same advantages) and an improved system (i.e. a means to monitor the effectiveness of the treatment method). 
Accordingly, the instant and patented claims are not patentably distinct because the now claimed invention is prima facie obvious in view of the teachings of the patent and prior art, as set forth above, and absent any convincing evidence to the contrary.



Applicant’s Arguments/Response to Arguments
10.  Applicant elects to address this ground of rejection upon notification that all other conditions for patentability have been met and the instant claims are otherwise in condition for allowance, which appear to be a request for the rejection to be held in abeyance until there is allowable subject matter indicated.  Applicant’s request is noted and again denied; See 37 C.F.R. 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance. Therefore, to avoid the risk of a notice of non-responsiveness, the rejection must be addressed in the next correspondence.  Meanwhile, the rejection is maintained until proper arguments and/or amendments are received and reviewed.  


New Rejection: Claim Rejections - 35 USC § 103
11.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.  Claims 22, 24-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kullisaar et al., 2011 (An antioxidant probiotic reduces postprandial lipemia and oxidative stress; Central European Journal of Biology; Cent. Eur. J. Biol. 6(1): 32-40) in view of Kullisaar et al., 2009 (Two antioxidative bacilli strains as promising probiotics; International Journal of Food Microbiology 72: 215-224). 
	Kullisaar 2011 teaches methods for reducing oxidative stress in humans comprising measuring the amount of isoprostanes in urine samples following consumption (i.e. administration) of Lactobacillus fermentum, wherein consumption significantly reduced the total amount of isoprostanes detected (e.g. see abstract; section 2.1; section 2.7; and Figure 2; meeting limitations found in instant claims 22, 24, 25 and 29).  With regards to the limitation “... wherein the lysate of the bacterium comprises a toll-like receptor (TLR) agonist that regulates redox status in the subject, wherein the TLR agonist activates at least one or more TLRs, wherein the one or more TLRs comprise TLR2 and/or TLR4 and/or Nod-like receptors (NLRs)” in claim 22; it is noted that this limitation has been interpreted as an expression of intended results of the active method step of “administering” (see MPEP 2111.04).
	Therefore the difference between the prior art and the invention is wherein the Lactobacillus fermentum bacteria is administered as a lysate (see claim 22).
	However, Kullisaar 2009, teaches Lactobacillus fermentum, both as a whole cell and a lysate thereof has antioxidative functional properties (i.e. teaches lysing the Lactobacillus fermentum cells does not remove the antioxidative properties thereof; e.g. see abstract; Table 1; section 2.3; section 3.1). Thus, with regards to “...the entire cellular contents of the bacterium cell” in claim 22, Kullisaar 2009 teaches lysates were prepared such that outer cell debris was removed but otherwise the contents of the cell per se; e.g. see section 2.3). Kullisaar 2009 demonstrated that the lysates possess high levels of superoxide dismutase (SOD) enzyme activity and a remarkable ability to eliminate hydroxyl radicals (e.g. section 3.1; Table 1; Figure 2). Kullisaar teach the hydroxyl radical eliminating ability of the lysates is comparable to the same effect of reduced glutathione (GSH) which is known as an important cellular scavenger of hydroxyl radicals (e.g. see Figure 2). Kullisaar 2009 teach the SOD enzyme is in the cytoplasm (i.e. within the contents of the lysed cells) because its activity was only detectable in cell lysates (e.g. see page 222, right column).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify methods for reducing oxidative stress comprising administering Lactobacillus fermentum, as taught by Kullisaar 2011, by using the Lactobacillus fermentum as a lysate (i.e. lysing the whole cells), thereby arriving at the claimed invention, because both Lactobacillus fermentum and the lysate thereof had antioxidant functional properties, as taught by Kullisaar 2009.  Therefore, each and every element is taught in the prior art; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because lysates of Lactobacillus fermentum had high levels of activity of superoxide dismutase enzymes (i.e. antioxidative) and a remarkable ability to eliminate hydroxyl radicals (i.e. antioxidative), as taught by Kullisaar 2009. Thus, the combination is both beneficial and desirable; see MPEP 2144 (II). The person of ordinary skill in the art would have had a reasonable Lactobacillus fermentum whole cells reduced oxidative stress as measured by a decrease in isoprostane levels in urine samples; and Kullisaar 2009 had already demonstrated that the Lactobacillus fermentum cells did not need to be intact to retain this functional property, since even a lysate of Lactobacillus fermentum was still antioxidative and thus would regulate oxidative stress. Therefore, Kullisaar 2009 had already demonstrated that lysing the whole cells would not eliminate the antioxidative property of interest. Consequently, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Kullisaar 2011 contains a “base” method of reducing oxidative stress comprising administering Lactobacillus fermentum and measuring isoprostane levels; and Kullisaar 2009 contains similar methods wherein the technique of using a Lactobacillus fermentum bacterial lysate is also taught as advantageous (e.g. also antioxidative with remarkable ability to eliminate hydroxyl radicals).  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Kullisaar 2009 (i.e. using a lysate of the antioxidative probiotic bacterium) would have yielded predictable results (i.e. the same advantages). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
New Rejection: Claim Rejections - 35 USC § 103
15.  Claim 118 is rejected under 35 U.S.C. 103 as being unpatentable over Kullisaar et al. 2011 (Cent. Eur. J. Biol. 6(1): 32-40) and Kullisaar et al. 2009 (Intern. J. of Food Microbiol. 72: 215-224), as applied to claims 22, 24-25, and 29 above, and further in view of Lin et al. 2000 (Antioxidative Effect of Intestinal Bacteria Bifidobacterium longum ATCC 15708 and Lactobacillus acidophilus ATCC 4356; Digestive Diseases and Sciences 45(8): 1617-1622). 
	The teachings of Kullisaar 2011 and Kullisaar 2009 are outlined above. 
Therefore, the difference between the prior art and the invention is the species of Lactobacillus bacteria (see claim 118).  
However, Kullisaar 2009 also teaches the art recognizes that other Lactobacillus species, including Lactobacillus acidophilus ATCC 4356 have antioxidative properties, including an antioxidative capacity of 28-45% (e.g. page 222, left column; citing Lin et al. 2000). Similarly, Lin teaches that when whole cells of the bacteria Lactobacillus acidophilus ATCC 4356 are consumed, a certain number of the bacteria are naturally lysed and thereby release their contents into the gut and thus the antioxidative properties of both whole cells and their contents are important (e.g. page 1620, left column). Lin teaches lipid peroxidation is one of the most commonly discussed oxidation reactions (e.g. page 1620, right column) and that Lactobacillus acidophilus has excellent antioxidative properties including the inhibition of linoleic acid peroxidation and scavenging of radicals (see abstract). Lin teaches the antioxidative activity of Lactobacillus acidophilus is 28% for intact cells and 45% for the intracellular extracts (i.e. the contents of the cell; see Table 1). Lin teaches the scavenging effect of Lactobacillus acidophilus is 43% for intact cells and 21% for the intracellular extracts (see Table 2). Lin teaches the scavenging ability contributes to the antioxidative effects (e.g. page 1620, right column). Lin teaches inhibition of plasma lipid peroxidation of Lactobacillus acidophilus is 11% for intact cells and 29% for intracellular extracts (see Table 4). Lin teaches Lactobacillus acidophilus bacteria make up a significant part of the natural microflora of the human intestinal tract and create a healthy balance between beneficial and potentially harmful microorganisms.
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify methods for reducing oxidative stress comprising administration of Lactobacillus fermentum whole cells and/or lysates, by using Lactobacillus acidophilus whole cells and/or lysates, thereby arriving at the claimed invention, because both Lactobacillus species were recognized for their superior antioxidative properties, as both whole cells and lysates, as taught by Kullisaar 2009 and Lin.  Therefore, each and every element is taught in the prior art and the modification has a beneficial result.  However, the modification amounts to no more than a predictable use of prior art elements according to their established functions.  The person of ordinary skill in the art would have been motivated to make the modification because Lactobacillus acidophilus was recognized as a significant part of the natural microflora of the human intestinal tract and thus important in creating a healthy balance between beneficial and harmful microorganisms; and because a portion of consumed whole cells were known to naturally lyse and thereby contribute to antioxidative properties by releasing their contents into the gut, as taught by Lin.  Thus, the modification (i.e. administration of Lactobacillus acidophilus as a Lactobacillus spp. reduced oxidative stress as measured by a decrease in isoprostanes in urine; and Kullisaar 2009 had already taught the lysate of a Lactobacillus spp. also retained the antioxidative properties of the whole cell preparations; and Lin had already taught a similar Lactobacillus spp. (i.e. Lactobacillus acidophilus), as both an intact cell and lysed product thereof, was similarly antioxidative. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a method that only differs from the claimed invention by the substitution of a single component (i.e. substitution of the species of Lactobacillus used); the substituted element (i.e. Lactobacillus acidophilus) was already known and was shown possess similar antioxidative properties, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one species of bacteria for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of 


New Rejection: Claim Rejections - 35 USC § 103
16.  Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kullisaar et al. 2011 (Cent. Eur. J. Biol. 6(1): 32-40) and Kullisaar et al. 2009 (Intern. J. of Food Microbiol. 72: 215-224), as applied to claims 22, 24-25, and 29 above, and further in view of Moen et al., 2005 (US 2005/0124053). 
	The teachings of Kullisaar 2011 and Kullisaar 2009 are outlined above. 
Therefore, the difference between the prior art and the invention is wherein the subject is a non-mammal (dependent claim 26), including fish (dependent claim 27).
	However, Moen teaches similar methods of producing similar bacterial lysates to be used a feedstuff for fish which is particularly useful as a nutrient-filled, flavor-enhancing agent (e.g. [0001, 0008]). Moen teaches much attention has been directed toward the development of new sources of protein for humans and non-human animals; and single cell protein sources such as bacteria are advantageous because they can be used directly (e.g. [0002-0003]).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the methods taught by Kullisaar 2011 and Kullisaar 2009, by administering their bacterial lysates, to non-mammals, including fish, thereby arriving at the claimed invention, as a beneficial new-protein feedstuff for other animals, as taught by Moen. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, new sources of protein for humans and non-human animals were desirable and single cell protein sources were seen as advantageous because they were used directly.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a method that only differs from the claimed invention by the substitution of a single component (i.e. substitution of the subject); and the substituted element (e.g. fish) were known and were shown to be in need of new protein sources, as taught by Moen, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one subject for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Allowable Subject Matter
17.  Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
18. No claims are allowed.

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 9, 2021